NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The base claims are claims 1 and 13.
The claims are allowable over the closest prior art of Guerrera (US Patent No. 8,118,161) (Guerrera) in view of Parker (US Patent No. 6,505,735 B1) (Parker) because neither reference, alone or in combination, discloses or obviates the claimed reseal label for partially covering a pack for consumer goods, the reseal label comprising a continuous sheet of polymer material; a pull tab; one or more panels configured to partially cover the pack for consumer goods; resealable adhesive on an entire surface of the pull tab; and a permanent adhesive on at least one of the one or more panels, wherein the one or more panels includes all the panels and transverse folds recited by the claims. 
	While Guerrera disclose a cigarette or other tobacco product package constructed with a sealed outer wrap comprising a continuous polymer material formed into one or more panels secured to the pack with a permanent adhesive, Guerrera does not disclose or obviate the pull tab and a releasable adhesive covering the entire surface of the pull tab.
	While Parker discloses a lamella for a resealable enclosure of a cigarette pack comprising a handling tab connect to the main portion of the lamella by a connective hinge, such handling tab is not integrally formed on the continuous sheet of polymer material forming the reseal label that partially covers the entire pack. Furthermore, said handling tab is covered by a temporary (degrading) adhesive that necessarily teaches away from the resealable adhesive recited by the claims.
	Special attention is drawn to Sierra-Gomez et al. (US Patent No US 8,114,451 B2) (Gomez) which discloses a package <10> comprising and upper surface <14> comprising sealing panel <26> provided with a tab <30>; however, said tab <30> is not coated with any type of adhesive such that the sealing panel <26> may be peeled back (col. 4, line 38 to col. 5, line 17). While a pull tab integrated into the packaging material exists in the prior art, such a pull tab is not covered with an adhesive to allow the sealing panel to be peeled back; therefore, such prior art references teach away from the resealable adhesive recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/01/2022